ICJ_037_AerialIndicent1955_GBR_BGR_1957-11-26_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(UNITED KINGDOM v. BULGARIA)

ORDER OF NOVEMBER 26th, 1957

1957

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A
L’'INCIDENT AERIEN DU
27 JUILLET 1955

(ROYAUME-UNI c. BULGARIE)

ORDONNANCE DU 26 NOVEMBRE 1957
This Order should be cited as follows:

“Case concerning the Aerial Incident of July 27th, 1955
(United Kingdom v. Bulgaria),
Order of November 26th, 1957: I.C.]. Reports 1957, D. 190.»

La présente ordonnance doit étre citée comme suit:

« Affaire relative à Vincident aérien du 27 juillet 1955
(Royaume-Uni c. Bulgarie),
Ordonnance du 26 novembre 1957: C. I. J. Recueil 1957, D. 190.»

 

Sales number 17 4
No de vente:

 

 

 
190

COUR INTERNATIONALE DE JUSTICE

x | 1957
ANNÉE 1957 Le 26 novembr
Rôle général
n° 37
26 novembre 1957

AFFAIRE RELATIVE A
L’'INCIDENT AERIEN DU
27 JUILLET 1955

(ROYAUME-UNI c. BULGARIE)

ORDONNANCE

Présents : M. HACKWORTH, Président; M. Bapawt, Vice-Président ;
MM. GUERRERO, BASDEVANT, WINIARSKI, ZORICIC,
KLAESTAD, READ, ARMAND-UGON, KOJEVNIKOV, Sir
Muhammad ZAFRULLA KHAN, Sir Hersch LAUTERPACHT,
MM. MorENo QUINTANA, CORDOVA, WELLINGTON Koo,
Juges ; M. J. Lopez OLIVAN, Greffier.

La Cour internationale de Justice,
ainsi composée,

après délibéré en chambre du conseil,
vu l’article 48 du Statut de la Cour,

vu l’article 37 du Règlement de la Cour,

Rend l'ordonnance suivante :

Considérant que, le 21 novembre 1057, l'ambassadeur du
Royaume-Uni de Grande-Bretagne et d'Irlande du Nord aux
Pays-Bas a transmis au Greffier une requête du Gouvernement du
Royaume-Uni en date du 19 novembre 1957, introduisant devant la

4
INCIDENT AERIEN (R.-U. C. BULGARIE) (ORD. 26 XI 57)  IQI

Cour une instance contre le Gouvernement dela République populaire
de Bulgarie au sujet des pertes subies par des ressortissants du
Royaume-Uni et de ses Colonies du fait de la destruction, le 27 juil-
let 1955, par les forces de défense anti-aérienne bulgares d’un
avion appartenant à la « El Al Israel Airlines Ltd, »;

Considérant que la requête énonce d’une part que le Royaume-
Uni a accepté la juridiction obligatoire de la Cour dans sa déciara-
tion du 18 avril 1957 remplaçant la déclaration antérieure du
31 octobre 1955 et s’appliquant aux différends nés après le 5 février
1930, concernant des situations .et des faits postérieurs à cette
date, et subsidiairement que le Royaume-Uni accepte purement et
simplement la juridiction de la Cour aux fins du présent différend;
et d'autre part que la Bulgarie a accepté la juridiction obligatoire
de la Cour le 2g juillet 1921 à l’occasion du dépôt,par ce pays de son
instrument de ratification du protocole de signature de la Cour
permanente de Justice internationale, et qu’en vertu de l’article 93,
paragraphe 1, de la Charte des Nations Unies et de l’article 36,
paragraphe 5, du Statut de la Cour, ladite acceptation a pris effet
à l'égard de la juridiction de la Cour à la date de l’admission de
la Bulgarie aux Nations Unies;

Considérant que, par une lettre du 21 novembre 1057 remise au
Greffier en même temps que la requête, l'ambassadeur du Royaume-
Uni aux Pays-Bas a fait connaître que Mie J. A. C. Gutteridge,
conseiller juridique adjoint du ministère des Affaires étrangères,
était désignée comme agent du Gouvernement du Royaume-Uni et
qu’elle élisait domicile à l'ambassade du Royaume-Uni à La Haye;

Considérant que, le 21 novembre 1957, le ministre des Affaires
étrangères de Bulgarie a été avisé par voie télégraphique du dépôt
de la requête, dont une copie lui a en même temps été transmise par
lettre aux termes de l’article 40, paragraphe 2, du Statut, et de
l’article 33, paragraphe 1, du Règlement;

Considérant que, le 22 novembre 1957, l'agent du Gouvernement
du Royaume-Uni et le ministre des Affaires étrangères de Bulgarie
ont été avisés que le Président se proposait, par application de
l’article 37, paragraphe 1, du Règlement, de recevoir le 25 novembre
1957 les agents ou leurs représentants pour se renseigner auprès
d'eux sur des questions de procédure et notamment sur la question
des délais à fixer pour les pièces écrites;

Considérant que, par télégramme du 23 novembre 1957, le
ministre des Affaires étrangères de Bulgarie a fait savoir que le
Gouvernement bulgare avait désigné comme son représentant le
Dr Nissim Mevorah, professeur, lequel élisait domicile à la légation
de Tchécoslovaquie à La Haye; et que, le Dr Mevorah étant momen-

5
INCIDENT AÉRIEN (R.-U. C. BULGARIE) (ORD. 26 XI 57) 192

tanément absent de Bulgarie, le ministre des Affaires étrangères
priait la Cour d’ajourner la convocation des représentants;

Considérant que, dans ces conditions, seul le représentant du
Gouvernement du Royaume-Uni a pu être présent à la réunion
du 25 novembre 1957;

La Cour,
Après s’étre renseignée auprès de la Partie demanderesse,

fixe au 2 juin 1958 la date d'expiration du délai pour le dépôt du
mémoire du Gouvernement du Royaume-Uni de Grande-Bretagne
et d'Irlande du Nord;

réserve pour une ordonnance à rendre ultérièurement la fixation
du délai pour la présentation par la Partie défenderesse de son
contre-mémoire.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le vingt-six novembre mil neuf cent
cinquante-sept, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord et au Gouvernement de la République populaire
de Bulgarie.

Le Président,
(Signé) GREEN H. HACKWORTE.

Le Greffier,
(Signé) J. Lopez OLIVAN.
